Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of claim 1 “encapsulating the first SMD and the device structure with a first encapsulant to form an encapsulated structure having a top surface and a bottom surface, attaching the top surface of the encapsulated structure to a second carrier; and forming a second redistribution structure over the bottom surface of the encapsulated structure, wherein the second redistribution structure electrically connects the first SMD and the device structure” taken in combination with all other limitations of each respective independent claim 1.
Dependent claims 2-8 are inherit the above allowable subject matter and are similarly allowed.
With respect to independent claim 9, the prior art of record fails to teach or render obvious the combination of limitations of claim 9 “attaching the encapsulant and the plurality of semiconductor devices to a second carrier substrate, forming a first redistribution structure on the encapsulant, the interposer structure, and the plurality of integrated passive devices, wherein the first redistribution structure contacts the interposer structure and the plurality of integrated passive devices” taken in combination with all other limitations of each respective independent claim 9.
Dependent claims 10-15 are inherit the above allowable subject matter and are similarly allowed.
With respect to independent claim 21, the prior art of record fails to teach or render obvious the combination of limitations of claim 21 “attaching a plurality of second semiconductor devices to a first side of the second interposer; and forming a first redistribution structure on a second side of the first interposer and on a second side of the second interposer, wherein the first redistribution structure interconnects the first interposer and the second interposer; and attaching the first redistribution structure of the device structure to a first side of a device substrate” taken in combination with all other limitations of each respective independent claim 21.
Dependent claims 22-25 are inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Paek et al. (US Pub# 2014/0124949), Tai et al. (US Pub # 2020/0058626), Wang et al. (US Pub # 2019/0393149), Wu et al. (US Pub # 2019/0304913), Chen et al. (US Pub# 2019/0164907), Hung et al. (US Pub# 2019/0006332), Liu et al. (US Pub# 2019/0148341), Chang et al. (US Pat# 10522470), Hu et al. (US Pat# 11322450), Tsai et al. (US Pat# 11315891), Wu et al. (US Pat# 11081372), and Tai et al. (US Pat# 11309225).
Paek discloses a method of manufacturing a semiconductor device (Figs. 4A-4G) comprising connecting a first die (140) to an interposer (120), forming one or more conductive pillars 130 on the interposer 120, contacting the semiconductor die 140 with the top surface of the interposer 120 and encapsulating the one or more conductive pillars 130 and the semiconductor die 140 with an encapsulant 160, forming a redistribution layer 170 on the semiconductor die 140, contacting a stacked semiconductor device 180 on the redistribution layer 170 and testing the semiconductor die 140 by contacting the interposer 120, which is contacted by the semiconductor die 140, with the top surface of a substrate 110.
Tai discloses a method comprising forming a device structure (Fig. 1I), comprising: a carrier 102 with a de-bonding layer 104 coated thereon, a plurality of through insulator vias 112 is formed on the first redistribution layer 106 filling in the openings, a semiconductor die 114 is disposed on the first redistribution layer 106, an insulating material 116 is formed on the first redistribution layer 106 and over the semiconductor die 114, a second redistribution layer 118 is formed on the insulating encapsulant 116′, a second package PK2 is provided and stacked on the first package PK1, a plurality of semiconductor chips 420 mounted on one surface of the substrate 410, bonding wires 430 are used to provide electrical connections between the semiconductor chips 420 and pads 440, an insulating encapsulant 460 is formed to encapsulate the semiconductor chips 420 and the bonding wires 430 to protect these components.
Wang discloses a method comprising forming a device structure (Fig. 3), comprising: providing a core structure 102, the core structure 102 includes a core substrate 102A, conductive layers 102B and an insulating material 102C, the core structure 102 has a first surface S1, and a second surface S2 opposite to the first surface S1, a first metal material M1 is formed on the first surface S1 and the second surface S2 of the core structure 102, the first metal material M1 covers the core substrate 102A, the conductive layer 102B and the insulating material 102C, forming the first metal material M1, a second metal material M2 and a third metal material M3 are sequentially, forming an interposer 100, forming an insulating layer 104, forming an insulating material 210, the insulating material 210 and the protection layer 208f are ground or polished by a planarization step, after polishing the insulating material 210 to form the insulating encapsulant 210′, the top surface 210T of the insulating encapsulant 210′, the top surface 206T of the through insulator vias 206, the top surface 208T of the conductive posts 208e, and the top surface of the polished protection layer 208f are coplanar and levelled with one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896